DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ( US 20190394711 A1) in view of BABBAR ( US 20090144819 A1).
Regarding claim 1, Kim discloses:
A method for guaranteeing data transmission, applied to a terminal and comprising: 
obtaining information of a first internet protocol security (IPsec) tunnel ([0111], IPsec tunnel configuration with UE), wherein the first IPsec tunnel is an IPsec tunnel used for transmitting control signaling between the terminal and a second network ( Fig. 8, [0120]-[0124], UE Connected Over Both 3GPP and Non 3GPP Access, [0111],  N3IWF support control plane); 
performing a first related operation for a tunnel of a first network ( [0111]-[0112], [0156], [0180], another tunnel e.g N3 tunnel with 3GPP access, [0193]-[0195], UE transmits a service request ).
Kim does not explicitly disclose:
performing a first related operation for a tunnel based on the information of the first IPsec tunnel.
However, the teaching of performing a first related operation for a tunnel based on the information of the first IPsec tunnel is well known in the art as evidenced by BABBAR.
BABBAR discloses:
performing a first related operation for a tunnel based on the information of the first IPsec tunnel ( Fig 1E, Fig 2, [0036], [0075]-[0077], QoS flow having dependence with IPsec flow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  BABBAR as mentioned above as a modification to Kim, such that the combination would allow to apply QoS flow with IPSec flow, in order to implement QOS classification with IPSec processing, and establish additional tunnels and distinguish different flows beyond IPSec.
Regarding claim 2,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 1 as outlined above.
wherein the performing a first related operation for a tunnel of a first network comprises at least one of the following: transmitting quality of service (QoS) information of a first tunnel to the first network; transmitting quality of service (QoS) information to the first network ( Kim, [0092]-[0093], [0111], QoS requirement);
Regarding claim 3,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 2 as outlined above.
Wherein the QoS information of a first tunnel, the modified QoS information of a third tunnel, and/or the first QoS information contains no GBR related QoS parameter information ( Kim, [0092], having QoS characteristics of GBR or non-GBR);
Regarding claim 4,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 2 as outlined above.
transmitting control signaling between the terminal and the second network or data of the first IPsec tunnel via the first tunnel ( Kim, [0111], IPsec tunnel with control plane signaling);
Regarding claim 5,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 2 as outlined above.
Wherein the first tunnel and/or the third tunnel is a QoS flow (BABBAR, [0030], QoS flow); making a request to the first network for establishing a first QoS flow in a first PDU session ( Kim, [0111], [0114], [0146], [0188], a service flow with PDU session);
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 6,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 1 as outlined above.
Wherein the information of the first [Psec tunnel comprises at least one of the following: an identifier of the first IPsec tunnel, a protocol field indicating encapsulating security payload (ESP), a security parameter index (SPI) of the first [Psec tunnel, and information of the second network associated with the first IPsec tunnel ( BABBAR, [0064], SPI, ESP with IPsec).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 7,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 1 as outlined above.
wherein the obtaining information of a first IPsec tunnel comprises: obtaining the information of the first IPsec tunnel from a proxy network element ( Kim, Fig 8, [0111], N3IWF).
Regarding claim 8, Kim discloses:
A method for guaranteeing data transmission, applied to a terminal and comprising:

obtaining information of a data IPsec tunnel and/or information of a tunnel between the terminal and a second network ([0111], IPsec tunnel configuration with UE), wherein the data IPsec tunnel is an IPsec tunnel used for transmitting user plane data between the terminal and the second network, or data of the tunnel between the terminal and the second network ( Fig. 8, [0120]-[0124], UE Connected Over Both 3GPP and Non 3GPP Access, [0111],  N3IWF support user plane); and
performing a second related operation for a tunnel of a first network ( [0111]-[0112], [0156], [0180], another tunnel e.g N3 tunnel with 3GPP access, [0193]-[0195], UE transmits a service request ).
Kim does not explicitly disclose:
performing a second related operation for a tunnel based on the information of the data IPsec tunnel and/or the information of the tunnel between the terminal and the second network.
However, the teaching of performing a second related operation for a tunnel based on the information of the data IPsec tunnel and/or the information of the tunnel between the terminal and the second network is well known in the art as evidenced by BABBAR.
BABBAR discloses:
performing a second related operation for a tunnel based on the information of the data IPsec tunnel and/or the information of the tunnel between the terminal and the second network ( Fig 1E, Fig 2, [0036], [0075]-[0077], QoS flow having dependence with IPsec flow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  BABBAR as mentioned above as a modification to Kim, such that the combination would allow to apply QoS flow with IPSec flow, in order to implement QOS classification with IPSec processing, and establish additional tunnels and distinguish different flows beyond IPSec.
Regarding claim 9,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 8 as outlined above.
wherein the performing a second related operation for a tunnel of a first network comprises at least one of the following: transmitting quality of service (QoS) information of a second tunnel to the first network; transmitting modified QoS information of a fourth tunnel to the first network ( Kim, [0092]-[0093], [0111], QoS requirement);
Regarding claim 10,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 9 as outlined above.
uplink and/or downlink packet filter information, wherein the uplink and/or downlink packet filter information is the information of the data IPsec tunnel ( BABBAR, [0039]-[0040], QoS filtering parameters);
the combination is obvious for the same reasons applied to the claim 8.
Regarding claim 11,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 9 as outlined above.
transmitting, via the second tunnel, data of the data IPsec tunnel, data of the tunnel between the terminal and the second network, or user plane data between the terminal and the second network ( Kim, [0111], user plane packet supported);
Regarding claim 12,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 9 as outlined above.
the tunnel, associated with the data IPsec tunnel, between the terminal and the second network is a GBR tunnel or contains GBR related QoS parameter information ( Kim, [0092], [0129], QoS with GBR);
Regarding claim 13,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 9 as outlined above.
setting or modifying an uplink GBR or GFBR of the second tunnel to an uplink GBR or GFBR of the tunnel, associated with the data IPsec tunnel, between the terminal and the second network;
setting or modifying a downlink GBR or GFBR of the second tunnel to a downlink GBR or GFBR of the tunnel, associated with the data IPsec tunnel, between the terminal and the second network ( Kim, [0092]-[0093], having QoS characteristics of GBR or non-GBR);
Regarding claim 14,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 9 as outlined above.
modifying the QoS parameter information of the fourth tunnel to QoS parameter information having a highest QoS requirement in QoS parameter information corresponding to the tunnels, associated with the data IPsec tunnel, between the terminal and the second network ( Kim, [0093], QoS characteristics of a maximum bit rate (MBR) and/or a guaranteed bit rate (GBR));
Regarding claim 15,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 9 as outlined above.
 the second tunnel and/or the fourth tunnel is a QoS flow (BABBAR, [0030], QoS flow); 
making a request to the first network for adding a second QoS flow in a first PDU session ( Kim, [0111], [0114], [0146], [0188], a service flow with PDU session);
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 16,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 8 as outlined above.
Wherein the information of the data IPsec tunnel comprises at least one of the following: an identifier of the data IPsec tunnel, a protocol field indicating ESP, a security parameter index of the data IPsec tunnel, and identifier information of a tunnel, associated with the data IPsec tunnel, between the terminal and the second network ( BABBAR, [0064], SPI, ESP with IPsec).
the combination is obvious for the same reasons applied to the claim 8.
Regarding claim 17,  Kim as modified by BABBAR discloses  all the features with respect to parent claim 8 as outlined above.
obtaining the information of the data IPsec tunnel from a proxy network element and/or obtaining the information of the tunnel between the terminal and the second network from the second network ( Kim, Fig 8, [0111], N3IWF).

Claims 18-20 are the apparatus claims corresponding to method  claims 8-10  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 8-10 respectively, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461